DETAILED ACTION
Responsive to the Applicant reply filed on 06/02/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Applicant’s amendment to Drawing has overcome the drawing objection previously set forth in the Non-Final Office Action mailed on 03/02/2022. Therefore the drawing objection previously set forth in the Non-Final Office Action mailed on 03/02/2022 is withdrawn.
On this merit, claims 1, 3, 5-14 and 16-20 are pending.
Claims 1, 3, 5, 10, 16 and 17 are rejected under the 35 USC § 103.
Claims 6-9 and 18-20 are objected to as being dependent upon a rejected base claim.
Claim 11-14 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 06/02/2022 has been entered. 
Claims 1, 3 and 6-14 have been amended.
Claims 2, 4 and 15 have been canceled.
Claims 16-20 have been newly added.


Response to Arguments
Applicant’s arguments, see Remarks pp. 10 line 12-pp. 11 line 26, filed 06/02/2022, with respect to claims 1-4 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.

Applicant’s arguments, see Remarks pp. 11 line 27-pp. 12 line 05, filed 06/02/2022, with respect to independent claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20200012770 A1 hereinafter “Turgeman”) in view of Zeng (US 20200218456 A1).
Regarding independent claim 1, (Currently Amended): Turgeman discloses a control method of an electronic device for obfuscating user data, the control method comprising:
generating, by an application executed by the electronic device, data to be transmitted to an external server (para. 0025-0027, Device 110 may further comprise various sensors 131; A data-collector module or unit 140 may operate to continuously and/or periodically collect data from one or more of such sensors (“generating, by an application executed by the electronic device, data”, See details regarding data created from various sensors in para. 0051) of the device 110 and/or from one or more input units of the device 110); 
applying an obfuscation algorithm to the data using the security parameter (para. 0044, data collected (“the data”) from sensors and/or input-units of device 100, may be subject to a data obfuscation process or a data-generalization process or a data anonymizing process. Obfuscation Module 150 converts the actually-sensed data into replacement data, based on a pre-defined replacement scheme (analogous to “security parameter”)); and

Turgeman provides, in para. 0091, an example of the data obfuscation. For example, a data obfuscation module, (i) to receive a user-entered string (“data”) that was manually entered by a user via said electronic device, (ii) to generate a replacement string (analogous to “security parameter” cures by Zeng below), wherein a length of the user-entered string is identical to a length of the replacement string by performing at least: (a) replacing each letter in said user-entered string with a first fixed substitute letter, (b) replacing each digit in said user-entered string with a second fixed substitute letter (the (a)(b) considered as the “obfuscation algorithm”). 

transmitting the data to which the obfuscation algorithm is applied to the external server (para. 0027, The collected data (or portions thereof) may be stored locally in device 110, and/or may be transferred or transmitted to remote server 190).
Although Turgeman teaches “according to data to be transmitted to an external server” as stated above (Turgeman: para. 0044), it does not teach “acquiring a security parameter by applying information regarding the application as input data to an artificial intelligence (Al) learning model”.
Zeng in analogous art discloses the method, acquiring a security parameter by applying information regarding the application as input data to an artificial intelligence (Al) learning model (para. 0124, the collection module 201 collects a plurality of characteristic information of the application according to an operation record of the application (“applying information regarding the application as input data”); the learning module 202 (“artificial intelligence”, see neural network in para. 0083) learns the plurality of characteristic information through a self-organizing neural network to obtain a self-organizing neural network model of the application(“by artificial intelligence (Al) learning model”). The calculation module 203 calculates a first characteristic coefficient of the application (“acquiring a security parameter”) according to current characteristic information of the application).
Turgeman and Zeng are analogous arts because they are in similar field of endeavor in providing an application management device which may be integrated in an electronic apparatus such as smartphones, tablets, laptop computers, gaming devices, or the like. Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Turgeman with the teachings of Zeng to acquire a security parameter by applying information regarding the application as input data to an artificial intelligence (Al) learning model. One of ordinary skill in the art would have been motivated to make this modification because the self-organizing neural network changes the network parameter and structure in a self-organizing and self-adaptive manner, by automatically searching for inherent laws and essential attributes in the sample (para. 0084). Thus, it may be are good for Pattern Recognition, Classification and Optimization of the application in the electronic device.

Regarding Claim 3. (Currently Amended): the combination of Turgeman and Zeng discloses the control method as claimed in claim 1, wherein the application information comprises at least one of a category of the application, a name of the application, data generated by the application, or a source code for driving the application (Zeng: para. 0098, The current characteristic information may include characteristic information inherent to the application itself, for example, an application type of the application (“category of the application”)).

Regarding independent claim 10, (Currently Amended): Turgeman discloses an electronic device for obfuscating user data, the electronic device comprising (Fig. 1): 
a communicator comprising a communication circuit (para. 0025, Device 110 may comprising, a Wi-Fi transceiver 125; para. 0046, a Wireless Bandwidth/Connection Estimator 152 (“communication circuit”) may operate to detect whether the device 110 is connected to a Wi-Fi wireless communication link. The detection may be based on whether the Wi-Fi transceiver (“communicator”) of the device is turned on or turned off); 
a memory configured to include at least one instruction (para. 0025, Device 110 may comprising, a memory unit 112 able to store data (e.g., RAM memory, Flash memory, or the like)); and 
a processor connected to the communicator and the memory and configured to control the electronic device (para. 0025, Device 110 may comprising, a processor 111 able to execute code and programs and able to process data, a memory unit 112 able to store data (e.g., RAM memory, Flash memory, or the like), a Wi-Fi transceiver 125 (“processor, memory and communicator are connected in the electronic device”); para. 0110-0111, a processor that may automatically and/or autonomously manipulate and/or transform data represented as physical (e.g., electronic) quantities within registers and/or accumulators and/or memory units and/or storage units into other data or that may perform other suitable operations), 
wherein the processor is configured to, by executing the at least one instructions (Fig. 1): 
generate, by an application executed by the processor, data to be transmitted to an external server (para. 0025-0027, Device 110 may further comprise various sensors 131; A data-collector module or unit 140 may operate to continuously and/or periodically collect data from one or more of such sensors (“generating, by an application executed by the electronic device, data”, See details regarding data created from various sensors in para. 0051) of the device 110 and/or from one or more input units of the device 110), 
apply an obfuscation algorithm to the data using the security parameter (para. 0044, data collected from sensors and/or input-units of device 100, may be subject to a data obfuscation process or a data-generalization process or a data anonymizing process. Obfuscation Module 150 converts the actually-sensed data into replacement data, based on a pre-defined replacement scheme), and 

Turgeman provides, in para. 0091, an example of the data obfuscation. For example, a data obfuscation module, (i) to receive a user-entered string (“data”) that was manually entered by a user via said electronic device, (ii) to generate a replacement string (analogous to “security parameter” cures by Zeng below), wherein a length of the user-entered string is identical to a length of the replacement string by performing at least: (a) replacing each letter in said user-entered string with a first fixed substitute letter, (b) replacing each digit in said user-entered string with a second fixed substitute letter (the (a)(b) considered as the “obfuscation algorithm”).

control the communicator to transmit the data to which the obfuscation algorithm is applied to the external server (para. 0024-0027, The collected data (or portions thereof) may be stored locally in device 110, and/or may be transferred or transmitted to remote server 190. It may be able to communicate over wireless communication links, for example, Wi-Fi, with a remote server 190; para. 0025, Device 110 may comprising, a Wi-Fi transceiver 125 (“communicator”)).
Although Turgeman teaches “according to data to be transmitted to an external server” as stated above (Turgeman: para. 0044), it does not teach “acquire a security parameter by applying information regarding the application as input data to an artificial intelligence (Al) learning model”.
Zeng in analogous art discloses the electronic device, wherein acquire a security parameter by applying information regarding the application as input data to an artificial intelligence (Al) learning model (para. 0124, the collection module 201 collects a plurality of characteristic information of the application according to an operation record of the application (“applying information regarding the application as input data”); the learning module 202 (“artificial intelligence”, see neural network in para. 0083) learns the plurality of characteristic information through a self-organizing neural network to obtain a self-organizing neural network model of the application(“by artificial intelligence (Al) learning model”). the calculation module 203 calculates a first characteristic coefficient of the application (“acquiring a security parameter”) according to current characteristic information of the application).
Turgeman and Zeng are analogous arts because they are in similar field of endeavor in providing an application management device which may be integrated in an electronic apparatus such as smartphones, tablets, laptop computers, gaming devices, or the like. Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Turgeman with the teachings of Zeng to acquire a security parameter by applying information regarding the application as input data to an artificial intelligence (Al) learning model. One of ordinary skill in the art would have been motivated to make this modification because the self-organizing neural network changes the network parameter and structure in a self-organizing and self-adaptive manner, by automatically searching for inherent laws and essential attributes in the sample (para. 0084). Thus, it may be are good for Pattern Recognition, Classification and Optimization of the application in the electronic device. 

Regarding claim 16, (New): the combination of Turgeman and Zeng discloses the electronic device as claimed in claim 10, wherein the application information comprises at least one of a category of the application, a name of the application, data generated by the application, or a source code for driving the application (Zeng: para. 0098, The current characteristic information may include characteristic information inherent to the application itself, for example, an application type of the application (“category of the application”)).


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20200012770 A1 hereinafter “Turgeman”) in view of Zeng (US 20200218456 A1) as applied to claim 1 and 10 above, and further in view of Estehghari et al. (US 20160180097 A1 hereinafter “Estehghari”).
Regarding claim 5, (Currently Amended) the combination of Turgeman and Zeng discloses the control method as claimed in claim 1, wherein the applying of the obfuscation algorithm includes: 
applying the obfuscation algorithm to a selected one of the plurality of divided data using the security parameter (Turgeman: para. 0027,  the collected data (or portions thereof) (“a selected one of the plurality of divided data”) may be stored locally in device 110, and/or may be transferred or transmitted to remote server 190, and/or may be processed or analyzed locally in device 110 (“applying the obfuscation algorithm”); para. 0044, a Data Obfuscation Module 150 included in the device 110 converts the actually-sensed data into replacement data (“applying the obfuscation algorithm”, see an example in para. 0044), based on a pre-defined replacement scheme (“using the security parameter”)), 
wherein, in the transmitting of the data, the selected one divided data to which the obfuscation algorithm is applied is transmitted (Turgeman: para. 0027, The collected data (or portions thereof (“selected one divided data”)) may be stored locally in device 110, and/or may be transferred or transmitted to remote server 190 (“transmitting of the data”); para. 0044, data collected from sensors and/or input-units of device 100, may be subject to a data obfuscation process. A Data Obfuscation Module 150 converts the actually-sensed data into replacement data (“obfuscation algorithm is applied”), based on a pre-defined replacement scheme).
Although Turgeman teaches “transferring the collected (or portions thereof) to remote server 190”, the combination does not teach “inserting a fingerprint into the data; generating a plurality of divided data having a first size based on the data into which the fingerprint is inserted”.
Estehghari in an analogous art discloses the method, wherein inserting a fingerprint into the data (para. 0237, a random bit from the fingerprint should be picked in order to be inserted inside the value of the chosen attribute);3 Application No. 16/771,359 Response to Office Action dated March 2, 2022 
generating a plurality of divided data having a first size based on the data into which the fingerprint is inserted (para. 0238, having a completely random function for embedding (“insert fingerprint”) might result in different outputs at each insertion of the same bit string on the same data (“generating a plurality of divided data having a first size”): this might allow the users to detect the insertion of the fingerprint bits at each access). 
Turgeman, Zeng and Estehghari are analogous arts because they are in similar field of endeavor in providing an application management device which may be integrated in an electronic apparatus such as smartphones, tablets, laptop computers, gaming devices, or the like. Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Turgeman and Zeng with the teachings of Estehghari to insert a fingerprint into the data; generate a plurality of divided data having a first size based on the data into which the fingerprint is inserted. One of ordinary skill in the art would have been motivated to make this modification because a data fingerprinting option is offered to the owners of the data, enabling them to track their data and identify unauthorized distributers (para. 0047).

Regarding claim 17, (New): the combination of Turgeman and Zeng discloses the electronic device as claimed in claim 10, wherein the processor is further configured to, by executing the at least one instruction: 
 apply the obfuscation algorithm to a selected one of the plurality of divided data using the security parameter (Turgeman: para. 0027,  the collected data (or portions thereof) (“a selected one of the plurality of divided data”) may be stored locally in device 110, and/or may be transferred or transmitted to remote server 190, and/or may be processed or analyzed locally in device 110 (“applying the obfuscation algorithm”); para. 0044, a Data Obfuscation Module 150 included in the device 110 converts the actually-sensed data into replacement data (“applying the obfuscation algorithm”, see an example in para. 0044), based on a pre-defined replacement scheme (“using the security parameter”)), 
wherein, in the transmitting of the data, the selected one divided data to which the obfuscation algorithm is applied is transmitted (Turgeman: para. 0027, The collected data (or portions thereof (“selected one divided data”)) may be stored locally in device 110, and/or may be transferred or transmitted to remote server 190 (“transmitting of the data”); para. 0044, data collected from sensors and/or input-units of device 100, may be subject to a data obfuscation process. A Data Obfuscation Module 150 converts the actually-sensed data into replacement data (“obfuscation algorithm is applied”), based on a pre-defined replacement scheme).
Although Turgeman teaches “transferring the collected (or portions thereof) to remote server 190”, the combination does not teach “inserting a fingerprint into the data; generating a plurality of divided data having a first size based on the data into which the fingerprint is inserted”.
insert a fingerprint into the data (para. 0237, a random bit from the fingerprint should be picked in order to be inserted inside the value of the chosen attribute); 
generate a plurality of divided data having a first size based on the data into which the fingerprint is inserted (para. 0238, having a completely random function for embedding (“insert fingerprint”) might result in different outputs at each insertion of the same bit string on the same data (“generating a plurality of divided data having a first size”): this might allow the users to detect the insertion of the fingerprint bits at each access).
Turgeman, Zeng and Estehghari are analogous arts because they are in similar field of endeavor in providing an application management device which may be integrated in an electronic apparatus such as smartphones, tablets, laptop computers, gaming devices, or the like. Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Turgeman and Zeng with the teachings of Estehghari to insert a fingerprint into the data; generate a plurality of divided data having a first size based on the data into which the fingerprint is inserted. One of ordinary skill in the art would have been motivated to make this modification because a data fingerprinting option is offered to the owners of the data, enabling them to track their data and identify unauthorized distributers (para. 0047).


Allowable Subject Matter
Claims 6-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 (Currently Amended): The control method as claimed in claim 5, wherein, in the inserting of the fingerprint, 
the data is padded according to a second size based on the data having a size smaller than the second size, and 
the fingerprint is inserted into the padded data, and 
the data is truncated according to the second size based on the data having a size larger than the second size, and 
the fingerprint is inserted into the truncated data.

Claim 7 (Currently Amended): The control method as claimed in claim 6, wherein the plurality of divided data comprises first through N-th divided data, 
the generating of the divided data further includes inserting an index from 0 to N-1 respectively into each of the first through N-th divided data, and 
divided data adjacent to each other among the plurality of divided data include duplicate data having a third size.  

Claim 8 (Currently Amended): The control method as claimed in claim 7, wherein the N-th divided data and the first divided data include duplicate data having the third size.  

Claim 9 (Currently Amended): The control method as claimed in claim 8, wherein the inserting of the fingerprint further includes re-sorting the data into which the fingerprint is inserted using a permutation matrix.

Claim 18 (New): The electronic device as claimed in claim 17, wherein the processor is further configured to, by executing the at least one instruction: 
pad the data according to a second size based on the data having a size smaller than the second size, and insert the fingerprint into the padded data, and 
truncate the data according to the second size based on the data having a size larger than the second size, and insert the fingerprint is inserted into the truncated data.  

Claim 19 (New): The electronic device as claimed in claim 18, wherein 
the plurality of divided data comprises first through N-th divided data, 
the generating of the divided data further includes inserting an index from 0 to N-I respectively into each of the first through N-th divided data, and 
divided data adjacent to each other among the plurality of divided data include duplicate data having a third size.  

Claim 20 (New): The electronic device as claimed in claim 19, wherein the N-th divided data and first divided data include duplicate data having the third size, and 7KIM et al. Application No. 16/771,359 Response to Office Action dated March 2, 2022 
wherein the processor is further configured to, by executing the at least one instruction: re-sort the data into which the fingerprint is inserted using a permutation matrix.


Claims 11-14 are allowed.
The following is statement of reasons for indications of allowable subject matter: The substances of applicant's remarks in the Amendment filed on 06/02/2022, pp. 11-12, point out the reasons for claims which are patentable over the prior arts of record. The added features filed on 06/02/2022, pp. 11-12, further emphasizes “the plurality of divided data includes divided data having duplicate data” of the application. For example, the independent claims require “inserting a fingerprint into data; generating a plurality of divided data having a first size based on the data into which the fingerprint is inserted, wherein the plurality of divided data includes divided data having duplicate data; applying an obfuscation algorithm to a selected one of the plurality of divided data using a security parameter; and transmitting the divided data to which the obfuscation algorithm is applied to the server.”
Particularly, the recorded prior arts below do not teach a control logic for generating a plurality of divided data having a first size based on the data into which the fingerprint is inserted, wherein the plurality of divided data includes divided data having duplicate data;

Estehghari et al. (US 20160180097 A1 hereinafter “Estehghari”) teaches, in para. 0280, the algorithm disclosed makes sure that, assuming enough consecutive rows (rows with consecutive primary keys), the fingerprint will be fully inserted. For instance, if the data owner decides to insert 1 fingerprint bit per row, and the fingerprint size is 64 bits, it will be inserted in 64 consecutive rows. However, it does not explicitly teach “the plurality of divided data includes divided data having duplicate data”.

Ricardo (US 20170063827 A1) teaches, in para. 0056, Blocks A 310 through J 328, positioned directly below the file byte numbers 305, may represent bytes of a seed 300. In this simplified example, the seed may be associated with a start value of 3 and a step value of 3. Data encryption may begin by encrypting or combining (XOR'ing) file byte 1 with encryption byte C 314. The process for encrypting the data may continue by jumping 3 encryption bytes at 330 to combine file byte 2 (e.g., according to a linear progression) with encryption byte F 320. However, it does not explicitly teach “the plurality of divided data includes divided data having duplicate data”.

For these reasons, the above limitations in conjunction with all other limitations of independent claims and their dependent claims are neither anticipated nor rendered obvious over the recorded prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BIGRAS (US 20150278545 A1)- Non-transitory Computer Readable Medium For Providing Anonymization Of Client Data In Wireless Digital Network, Has Set Of Instructions For Transmitting Set Of Information Associated With Client Device With Hashed Identifier: Abs. The medium has a set of instructions for salting an original identifier of a client device such that random or pseudorandom data is concatenated with or inserted between sections of the original identifier to produce a salted identifier.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493